EX 99.28(h)(4)(ii) FIRST AMENDMENT TO FUND PARTICIPATION AGREEMENT (Fund of Funds) This First Amendment, effective as of September 16, 2013, amends the Fund Participation Agreement (Fund of Funds) (the “Agreement”) dated the 30th day of April, 2012, among Jackson National Life Insurance Company (“Insurance Company”), on behalf of itself and certain of its separate accounts; JNL Series Trust (“Trust”), an open-end investment company organized under the laws of the Commonwealth of Massachusetts; Jackson National Asset Management, LLC (“JNAM”), a limited liability company organized under the laws of the State of Michigan; American Funds Insurance Series (“Series”), an open-end management investment company organized under the laws of the Commonwealth of Massachusetts; Capital Research and Management Company (“CRMC”), a corporation organized under the laws of the State of Delaware, and American Funds Service Company (the “Transfer Agent”), a corporation organized under the laws of the State of California. WHEREAS, the Agreement pertains to the relationship of the parties hereto with respect to multi-manager variable annuity contractsand/or variable life policies; WHEREAS, the parties desire to amend Attachment A of the Agreement. NOW, THEREFORE, in consideration of the foregoing and of mutual covenants and conditions set forth herein and for other good and valuable consideration, the Insurance Company, the Trust, JNAM, the Series, CRMC, and the Transfer Agent hereby agree as follows: 1. Attachment A in the Agreement is deleted and restated as attached. Except as expressly supplemented, amended or consented to hereby, all of the representations and conditions of the Agreement will remain unamended and will continue to be in full force and effect. IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amendment as of September 25, 2013, effective as of the date first above written. Jackson National Life Insurance Company (on behalf of itself and each Account) Attest: /s/ Julia Williamson By: /s/ Thomas J. Meyer Its: SVP, General Counsel & Secretary JNL Series Trust Attest: /s/ KristenK. Leeman By: /s/ Kelly L. Crosser Its: Asst. Secretary Jackson National Asset Management, LLC Attest: /s/ Kristen K. Leeman By: /s/ Mark D. Nerud Its: President & CEO American Funds Insurance Series Attest: /s/ Michael J. Triessl By: /s/ Steven I. Koszalka Its: Secretary American Funds Service Company Attest: /s/ Michael J. Triessl By: /s/ Angela M. Mitchell Its: Secretary Capital Research and Management Company Attest: /s/ Michael J. Triessl By: /s/ Michael Downer Its: Senior Vice President and Secretary Attachment A Funds Investing in Multiple Master Funds Trust Funds: American Funds Insurance Series Master Funds: JNL/American Funds Balanced Allocation Fund Global Growth FundSM Global Small Capitalization FundSM Growth FundSM International FundSM New World Fund® Blue Chip Income and Growth FundSM Global Growth and Income FundSM Growth-Income FundSM International Growth and Income FundSM Bond FundSM Global Bond FundSM High-Income Bond FundSM Mortgage FundSM U.S. Government/AAA-Rated Securities FundSM JNL/American Funds Growth Allocation Fund Global Growth FundSM Global Small Capitalization FundSM Growth FundSM International FundSM New World Fund® Blue Chip Income and Growth FundSM Global Growth and Income FundSM Growth-Income FundSM International Growth and Income FundSM Bond FundSM Global Bond FundSM High-Income Bond FundSM Mortgage FundSM U.S. Government/AAA-Rated Securities FundSM
